DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed on 10/13/2022 has been entered. Claims 1, 6, 9, 14, and 16 have been amended. Claims 3-4, 11-12, and 18-19 have been canceled. Claim 21 has been added. Claims 1-2, 5-10, 13-17, and 20-21 remain pending in the application. Objections to claims 9-20 are withdrawn. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-2, 5-10, 13-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (KR20180061792A) in view of Zhang (US 20170212717 A1).
	As per claim 1, Lee discloses a method for driving an organic light emitting diode (OLED) display panel ([0005]-[0006]; an OLED display panel), the method comprising: 
receiving original image content represented in a first color model and including multiple pixel values ([0023]-[0024],[0034],[0038]-[0039]; input RGB image data, the first color model being the RGB model, pixel values including luminance and chromaticity data); 
determining converted image content represented in a second color model from the original image content represented in the first color model ([0034]-[0036], [0055], [0058], and [0080]-[0081]; the input RGB image is converted into XYZ data pixel by pixel in order to perform the compensation, the second model being the XYZ model); 
obtaining a distortion compensation profile (compensation data ΔXYZ corresponding to the distortion compensation profile) that 
(i) compensates for differences in response characteristics between portions of the display panel ([0067]-[0068], [0070]-[0071], and [0076], [0087]; compensation data ΔXYZ compensates difference between two chromaticity values of two pixels positioned in two different locations); 
(ii) comprises a map of values in the second color model for each pixel in the original image content ([0030]-[0039] and [0067]-[0070]; ΔXYZ for each pixel corresponds to a map of values in XYZ model); and
(iii) was determined based on images of the display panel captured by a camera that represents the images in the second color model ([0032]-[0039] and [0054]-[0055]; the compensation data ΔXYZ is generated by first converting an image captured by a camera into XYZ model; Fig. 1, camera 106, and Fig. 6 camera 404);
determining compensated image content represented in the second color model based on the converted image content and the distortion compensation profile ([0038]-[0040] and [0070] discloses obtaining the corrected XYZ data based on the converted image XYZ from RGB and distortion compensation data ΔXYZ); 
determining reconverted compensated image content represented in the first color model from the compensated image content represented in the second color model ([0038]-[0039] and [0070]-[0071], [0088] disclose the corrected XYZ data is converted into corrected RGB data); and 
displaying the reconverted compensated image content represented in the first color model on the display panel ([0038]-[0040] and [0077] discloses the corrected RGB image data is displayed by the display panel).

	Lee does not explicitly teach organic light emitting diode (OLED) display panel having a first portion with a first pixel density and a second portion with a second pixel density lower than the first pixel density “differences in response characteristics between the first portion of the display and the second portion of the display”.
	However,  Zhang teaches organic light emitting diode (OLED) display panel having a first portion with a first pixel density and a second portion with a second pixel density lower than the first pixel density (Fig. 6 and [0020], [0039] shows the display having two portions having different densities in combination with paragraph [0032] which discloses the use of OLED display panel for the implementation and further shows that the gamut characteristic of each type of display are different; Fig. 7 shows an OLED display having 2 portions having different pixel densities, and having intrinsic non-uniformity (as a result of the gamut’s)). 
	It would have been obvious to one of ordinary skill in the art to modify OLED display system to include Zhang’s teaching of having an OLED display with different pixel densities and characteristics because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Zhang’s OLED display teaching is comparable to Lee’s OLED display system because both are OLED displays. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Lee’s display system to include Zhang’s teaching described above with the predictable result of an uniform display brightness and an improved display quality.

As per claim 2, Lee in view of Zhang teaches the method of claim 1. Lee further teaches wherein determining compensated image content (corrected XYZ image) represented in the second color model (XYZ) based on the converted image content and the distortion compensation profile (ΔXYZ) comprises: determining the compensated image content represented in the second color model based on an aggregation of the converted image content and the distortion compensation profile ([0038]-[0039] and [0070]; compensated image content is generated based on the  compensation data ΔXYZ and the second color model XYZ).

	As per claim 5, Lee in view of Zhang teaches the method of claim 1. Lee further teaches wherein the first color mode! comprises a red, green, blue (RGB) color model (paragraphs [0024,0034, 0038-0039] RGB color model).

	As per claim 6, Lee in view of Zhang teaches the method of claim 1. Lee further teaches Lee as modified teaches wherein the second color model comprises a XYZ color model (paragraph [0034-0036,0038-0039] XYZ color model).

	As per claim 7, Lee in view of Zhang teaches the method of claim 1. Lee further teaches wherein obtaining a distortion compensation profile comprises: retrieving the distortion compensation profile from a non-transitory computer-readable medium (paragraph [0076] compensation data retrieved from the compensation data storage 1112).

 	As per claim 8 Lee in view of Zhang teaches the method of claim 1, Lee further teaches wherein obtaining a distortion compensation profile comprises: receiving the distortion compensation profile before receiving the original image content represented in the first color model (paragraph [0013] the distortion compensation data is can be pre-stored on the memory paragraph [0013]).

	As per claim 9, Lee discloses a system comprising: one or more computers and one or more storage devices storing (paragraph [0013] storage unit 210) instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
receiving original image content represented in a first color model ([0023]-[0024],[0034],[0038]-[0039]; input RGB image data, the first color model being the RGB model); 
determining converted image content represented in a second color model from the original image content represented in the first color model ([0034]-[0036], [0055], [0058], and [0080]-[0081]; the input RGB image is converted into XYZ data pixel by pixel in order to perform the compensation, the second model being the XYZ model);     
obtaining a distortion compensation profile (compensation data ΔXYZ corresponding to the distortion compensation profile) that: 
(i) compensates for differences in response characteristics between portions of the display panel ([0067]-[0068], [0070]-[0071], and [0076], [0087]; compensation data ΔXYZ compensates difference between two chromaticity values of two pixels positioned in two different locations);
(ii) comprises a map of values in the second color model for each pixel in the original image content ([0030]-[0039] and [0067]-[0070]; ΔXYZ for each pixel corresponds to a map of values in XYZ model); and
(iii) was determined based on images of the display panel captured by a camera that represents the images in the second color model ([0032]-[0039] and [0054]-[0055]; the compensation data ΔXYZ is generated by first converting an image captured by a camera into XYZ model; Fig. 1, camera 106, and Fig. 6 camera 404);
 determining compensated image content represented in the second color model based on the converted image content and the distortion compensation profile ([0038]-[0040] and [0070] discloses obtaining the corrected XYZ data based on the converted image XYZ from RGB and distortion compensation data ΔXYZ);
determining reconverted compensated image content represented in the first color model from the compensated image content represented in the second color model ([0038]-[0039] and [0070]-[0071], [0088] disclose the corrected XYZ data is converted into corrected RGB data); and
 displaying the reconverted compensated image content represented in the first color model on the display panel ([0038]-[0040] and [0077] discloses the corrected RGB image data is displayed by the display panel).

	Lee seems to not explicitly disclose “obtaining a distortion compensation profile that compensates for differences in response characteristics between the first portion of the display and the second portion of the display”.
	However Zhang on the other hand teaches obtaining a distortion compensation profile that compensates for differences in response characteristics between the first portion of the display and the second portion of the display panel ([0042]-[0043] and Fig. 7 discloses that the gamut characteristic of each type of display are different; [0020], [0039], and Fig. 6 show the display panel having two portions having different densities in combination with paragraph [0032] which discloses the use of OLED displays for the implementation).
	It would have been obvious to one of ordinary skill in the art to modify OLED display system to include Zhang’s teaching of having an OLED display with different pixel densities and characteristics because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Zhang’s OLED display teaching is comparable to Lee’s OLED display system because both are OLED displays. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Lee’s display system to include Zhang’s teaching described above with the predictable result of better utilizing the available display area while maintaining a comparable display quality.

	As per claim 10, Lee in view of Zhang teaches the system of claim 9. Lee further teaches wherein determining compensated image content (corrected XYZ image) represented in the second color model (XYZ) based on the converted image content and the distortion compensation profile (ΔXYZ) comprises: determining the compensated image content represented in the second color model based on an aggregation of the converted image content and the distortion compensation profile ([0038]-[0039] and [0070]; compensated image content is generated based on the  compensation data ΔXYZ and the second color model XYZ).

	As per claim 13, Lee in view of Zhang teaches the system of claim 9.  Lee further teaches wherein the first color model comprises a red, green, blue (RGB) color model (paragraphs [0024,0034, 0038-0039] RGB color model).

	As per claim 14, Lee in view of Zhang teaches the system of claim 9.  Lee further teaches wherein the second color model comprises a XYZ color model (paragraph [0034-0036,0038-0039] XYZ color model).

 	As per claim 15, Lee in view of Zhang teaches the system of claim 9.  Lee further teaches wherein obtaining a distortion compensation profile comprises: retrieving the distortion compensation profile from a non-transitory computer-readable medium (paragraph [0075-0077] profile data retrieved from memory).

	As per claim 16, claim 16 is substantially similar to claim 9.  Lee further teaches a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations (Figs. 1-2, 4, and 10-11; [0008], [0010], [0013], [0025], [0030], and  [0076]; storage and processing unit), comprising:
receiving original image content represented in a first color model and including multiple pixel values ([0023]-[0024],[0034],[0038]-[0039]; input RGB image data, the first color model being the RGB model, pixel values including luminance and chromaticity data); 
determining converted image content represented in a second color model from the original image content represented in the first color model ([0034]-[0036], [0055], [0058], and [0080]-[0081]; the input RGB image is converted into XYZ data pixel by pixel in order to perform the compensation, the second model being the XYZ model); 
obtaining a distortion compensation profile (compensation data ΔXYZ corresponding to the distortion compensation profile) that 
(i) compensates for differences in response characteristics between portions of the display panel ([0067]-[0068], [0070]-[0071], and [0076], [0087]; compensation data ΔXYZ compensates difference between two chromaticity values of two pixels positioned in two different locations); 
(ii) comprises a map of values in the second color model for each pixel in the original image content ([0030]-[0039] and [0067]-[0070]; ΔXYZ for each pixel corresponds to a map of values in XYZ model); and
(iii) was determined based on images of the display panel captured by a camera that represents the images in the second color model ([0032]-[0039] and [0054]-[0055]; the compensation data ΔXYZ is generated by first converting an image captured by a camera into XYZ model; Fig. 1, camera 106, and Fig. 6 camera 404);
determining compensated image content represented in the second color model based on the converted image content and the distortion compensation profile ([0038]-[0040] and [0070] discloses obtaining the corrected XYZ data based on the converted image XYZ from RGB and distortion compensation data ΔXYZ); 
determining reconverted compensated image content represented in the first color model from the compensated image content represented in the second color model ([0038]-[0039] and [0070]-[0071], [0088] disclose the corrected XYZ data is converted into corrected RGB data); and 
displaying the reconverted compensated image content represented in the first color model on the display panel ([0038]-[0040] and [0077] discloses the corrected RGB image data is displayed by the display panel).

	Lee does not explicitly teach organic light emitting diode (OLED) display panel having a first portion with a first pixel density and a second portion with a second pixel density lower than the first pixel density “differences in response characteristics between the first portion of the display and the second portion of the display”.
	However,  Zhang teaches organic light emitting diode (OLED) display panel having a first portion with a first pixel density and a second portion with a second pixel density lower than the first pixel density (Fig. 6 and [0020], [0039] shows the display having two portions having different densities in combination with paragraph [0032] which discloses the use of OLED display panel for the implementation and further shows that the gamut characteristic of each type of display are different; Fig. 7 shows an OLED display having 2 portions having different pixel densities, and having intrinsic non-uniformity (as a result of the gamut’s)). 
	It would have been obvious to one of ordinary skill in the art to modify OLED display system to include Zhang’s teaching of having an OLED display with different pixel densities and characteristics because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Zhang’s OLED display teaching is comparable to Lee’s OLED display system because both are OLED displays. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Lee’s display system to include Zhang’s teaching described above with the predictable result of better utilizing the available display area while maintaining a comparable display quality.

	As per claim 17, this claim is similar to claim 10. Therefore, claim 17 is rejected similar to claim 10.
As per claim 20, this claim is similar to claim 13. Therefore, claim 20 is rejected similar to claim 13.
As per claim 21, this claim is similar to claim 14. Therefore, claim 20 is rejected similar to claim 14.

Response to Arguments
5.	Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.
6.	Applicant has amended claim 1 by incorporating with limitations of original claims 3-4. Applicant further argues that the cited references do not disclose the amended claim 1. In particular, applicant argues that:
(1). “Lee does not disclose the limitations, which relates to how a camera that captures images of the display panel represents the images in a second color model that is different from a color model…… Lee further fails to disclose dependent claim 6, which recites that "the second color model comprises a XYZ color model." Lee's camera captures RGB data, while the combination of claims 1 and 6 recites that the camera represents images in the "XYZ color model".”
The examiner respectfully disagrees with applicant’s arguments. According to claim 1, the distortion compensation profile was determined based on images of the display panel captured by a camera that represents the images in the second color model. Lee discloses a camera as shown in Fig. 1 or Fig. 4 captures RGB images of the display panel. The RGB image data is converted into XYZ data to obtain distortion compensation data ΔXYZ. In other words, a camera does not capture XYZ values of an image, after the image capture and the image conversion, the image is represented in the XYZ model or the second color model.
(2). “Lee does not disclose the limitations, which relates to how the compensated image content is determined based on two types of information that each reference multiple values for multiple respective pixels …… "obtaining a distortion compensation profile that ... (ii) comprises a map of values in the second color model for each pixel in the original image content" ……Rather, Lee describes how its compensation-data generation process generates the "RGB compensation data" by combining an image with data from a single point...... Stated another way, the data from the specific point is not "a map of values in the second color model for each pixel in the original image content".
The examiner respectfully disagrees with applicant’s arguments because applicant appears to misinterpret or misunderstand Lee’s “specific point”. Lee ([0073] and [0091]) defines the specific point as a reference point, which is used to obtain the compensation data ΔXYZ for each pixel. ΔXYZ for each pixel corresponds to a map of values in XYZ model ([0030]-[0039] and [0067]-[0070]).
(3). “Lee not disclose "displaying the reconverted compensated image content represented in the first color model on the display panel." Indeed, Lee's compensation-data generation process does not appear to involve displaying "compensated image content……”.
The examiner respectfully disagrees with applicant’s arguments. It is a common knowledge that a display panel comprising a plurality of pixels and the display panel displays the image signals of the pixels. Lee discloses a display device, which receives a RGB input image, converts the RGB image data into XYZ data for correction, and outputs the corrected RGB image data to the pixels of the display panel to be displayed.
(4). “Lee not disclose the limitations, which relate to converting image content from a first color model to a second color model, and then from the second color model back to the first color model, ……Rather, Lee describes how its runtime process uses an RGB color model for the various runtime display steps, …… Lee does not appear to convert between color models during its runtime process”.
The examiner respectfully disagrees with applicant’s arguments. Lee clearly teaches receiving input RGB image data, the first color model being the RGB model ([0023]-[0024],[0034],[0038]-[0039]); converting the input RGB image into XYZ data pixel by pixel, the second model being the XYZ model ([0034]-[0036], [0055], [0058], and [0080]-[0081]); obtaining a distortion compensation data ΔXYZ to correct XYZ data ([0030]-[0040], [0067]-[0068], [0070]-[0071], and [0076], [0087]); and converting the corrected XYZ data is back into RGB data ([0038]-[0039] and [0070]-[0071], [0088]).
(5). “Lee does not disclose the limitations, which relates to how the original image content to be displayed is represented in a first color model and how a map of values for a compensation profile is represented in a second color model, …… Rather, as discussed above, Lee describes how its runtime process uses the same color model for both its "input RGB data" and its "pixel-by-pixel RGB compensation data"”.
The examiner respectfully disagrees with applicant’s arguments. As described above, Lee clearly teaches receiving input RGB image data, the first color model being the RGB model ([0023]-[0024],[0034],[0038]-[0039]); converting the input RGB image into XYZ data pixel by pixel, the second model being the XYZ model ([0034]-[0036], [0055], [0058], and [0080]-[0081]). Therefore, Lee teaches RGB model and XYZ model and the conversion between the two models. Lee also teaches obtaining the compensation data ΔXYZ for each pixel. ΔXYZ for each pixel corresponds to a map of values in XYZ model ([0030]-[0039] and [0067]-[0070]).
In sum, Lee teaches each and every limitations recited in claim 1. Claims 9 and 16 recites similar limitations to claim 1, Lee teaches claims 9 and 16 for the same reasons above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691